IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

MAYRA FLORES

            VS.                                      CAUSE NUMBER PD-1189-15

THE STATE OF TEXAS

                                             ORDER

       The above styled and numbered cause is before this Court in Cause No. 1280239 from

the 339TH District Court of Harris County.

       The Court is of the opinion the following exhibits should be inspected:

               1. State’s Exhibit No. 88 (a CD recording)
               2. State’s Exhibit No. 98 (a CD recording)


Pursuant to Tex. R. App. 34.6(g)(2), the Clerk of the 1st Court of Appeals is ordered to file these

exhibits with the Clerk of this Court on or before the 15th day of June, 2016.

       IT IS SO ORDERED THIS THE 8th DAY OF JUNE, 2016



                                          PER CURIAM

EN BANC

DO NOT PUBLISH